Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001160
                                                        02-AUG-2016
                                                        02:52 PM
                   SCWC-14-0001160 & SCWC-14-0001190

              IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                            SCWC-14-0001160 


   CERTIFIED CONSTRUCTION, INC., Petitioner/Petitioner-Appellant, 


                                   v. 


  NANCY CRAWFORD, as Director of the Department of Finance, County

             of Hawaiʻi, Respondent/Respondent-Appellee.

                        (CIVIL NO. 14-1-0303) 



                            SCWC-14-0001190 


             In the matter of CERTIFIED CONSTRUCTION, INC.,

                Petitioner/Petitioner-Appellant/Appellee, 


                                   v. 


  NANCY CRAWFORD, as Director of the Department of Finance, County

        of Hawaiʻi, Respondent/Respondent-Appellee/Appellant.

                        (CIVIL NO. 14-1-0200) 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

               (CAAP-14-0001160 and CAAP-14-0001190;

                CIVIL NOS. 14-1-0303 and 14-1-0200) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner Certified Construction, Inc.’s application

 for writ of certiorari, filed on June 20, 2016, is hereby

 accepted.
          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, August 2, 2016.

Jeffre W. Juliano and             /s/ Mark E. Recktenwald
Kristi L. Arakaki
                                  /s/ Paula A. Nakayama
for petitioner
                                  /s/ Sabrina S. McKenna
Lerisa L. Heroldt and
Laureen L. Martin                 /s/ Richard W. Pollack
for respondent                    /s/ Michael D. Wilson




                                  2